      8:20-cv-01218-SAL          Date Filed 01/19/21       Entry Number 43         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

 Jose Luis Luna Cabarruvias,                                  Case No. 8:20-cv-1218-SAL

                             Petitioner,

 v.
                                                                         ORDER
 Jake Gadsen,


                            Respondent.



        This matter is before the Court for review of the December 18, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Jacquelyn D. Austin, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). See ECF No. 40.

In the Report, the Magistrate Judge recommends the Respondent’s motion for summary judgment,

ECF No. 13, be granted and the petition be denied. Id. No party filed objections to the Report,

and the time to do so has passed.

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).



                                                   1
     8:20-cv-01218-SAL       Date Filed 01/19/21     Entry Number 43        Page 2 of 2




      After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Respondent’s motion for summary

judgement, ECF No. 13, is GRANTED and the Petition is DENIED.

             IT IS SO ORDERED.

                                                         /s/Sherri A. Lydon
      January 19, 2021                                   Sherri A. Lydon
      Florence, South Carolina                           United States District Judge




                                              2
